DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 05/02/2021 (three filings) and 05/06/2021 (four filings) have been considered by the examiner (see attached PTO-1449). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, so as being ineligible subject matter.
Regarding claim 1, it recites a method (process), which falls within one of four statutory claim categories.  
It can be seen that the claim body reciting limitations of “generating, using an embedding layer, a sequence of embeddings for a sequence of tokens; generating, using an attention layer, a sequence of attention masks based on the sequence of embeddings; generating a sequence of hidden variables based on the sequence of embeddings and the sequence of attention masks; generating, using a first encoder and a second encoder respectively, a first sequence of latent or a concept performed in a human mind to step though certain mental processes of manipulating /arranging the abstract/pure data, wherein the mathematical calculations/relationships of the generating/inferring related sequences and using related layers/encoders/decoder are applied to claimed terms of tokens, embeddings, masks, and/or variables as being abstract/pure data.  Thus, the claim of the limitations is substantially directed to or interpreted as an abstract idea of  manipulating/arranging abstract/pure data with/by mathematical concepts or metal processes, as a judicial exception. 
It is also noted that additional limitation(s) “computer-implemented” and “for segmenting latent representations” in preamble, could not change the nature of the mathematical concept(s) or metal processes of manipulating/arranging abstract/pure data as the abstract idea/judicial exception, and could not integrate the abstract idea/judicial exception into a practical application, because the additional limitations are merely generic descriptions of intended use or field of use to implement the abstract idea, which is, individually or in combination, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter (also see “2019 Revised Patent Subject Matter Eligibility Guidance”, publicly available at: https://www. uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject).
claims 2-8, the rejection is based on the same rationale described for claim 1, because the claims include/inherit the same/similar type of problematic limitation(s) as claim 1, wherein dependent claim limitation(s) regarding “combining…”, “receiving…”, “inferring…”, and/or “using…”, is/are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed part(s) of processes/steps of the above abstract idea, as a judicial exception (similar to claim 1 as stated about), and wherein “loss”, “TC terms”, “KL divergence”, “a product of a factorial distribution”, and/or “semantic encoder” and “syntax encoder” are of sufficient breadth that it would be substantially directed to or reasonably interpreted as more detailed/specific pure data or abstract terms used for the above abstract idea.  It is also noted that these detailed/additional limitation(s) would not change the nature of claim(s) as an abstract idea of manipulating/arranging abstract/pure data with/by mathematical concepts or metal processes, and could not integrate the abstract idea/judicial exception into a practical application either.  Further, it is noted that the claimed invention with these detailed limitation(s) would still lack additional limitation(s), which is/are, individually or in combination, sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 9-14, they recite a system (interpreted as or referred to a machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 1-7, because claims recite/include the same/similar type of problematic limitation(s) as claims 1-7 respectively (wherein claims 13 corresponds to combined limitations of claims 5 and 6), wherein the machine and method claims are related as machine and method of using the same, with each claimed element's function corresponding to the claimed method step.  Further, it is noted that additional limitations regarding “processor(s)”, not sufficient to amount to significantly more than the judicial exception. Therefore, the claimed invention as a whole is directed to an ineligible subject matter.
Regarding claims 15-20, they recite a non-transitory computer-readable medium (interpreted as or referred to a machine), which falls within one of four statutory claim categories.  However, the rejection is based on the same rationale described for claims 9-14 respectively, because claims recite/include the same/similar type of problematic limitation(s) as claims 9-14 respectively.  

It is noted that, as best understood in view of the claim rejection under 35 USC 101, see above, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

QH/qh
March 15, 2022
/QI HAN/Primary Examiner, Art Unit 2659